Citation Nr: 1644703	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for left eye removal due to malignant melanoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1944 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2012 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the previous denial of service connection for left eye removal due to melanoma cancer.  In February 2016, the Board found that the Veteran had perfected his appeal of the October 1994 rating decision denying service connection for left eye removal due to melanoma cancer due to mustard gas exposure and denied the matter of service connection for left eye removal due to malignant melanoma on the merits.  The Veteran appealed this decision to the Court.  In July 2016, the Court issued an Order that vacated the February 2016 Board decision and remanded the matter for readjudication consistent with the instructions outlined in a July 2016 Joint Motion for Remand (Joint Motion) by the parties.  The case is now assigned to the undersigned.

In his December 2013 substantive appeal, the Veteran requested a videoconference hearing.  He withdrew his hearing request in November 2015 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that remand is required for the Board to discuss the Veteran's theory of entitlement that his left eye melanoma was the result of metastasized skin cancer caused by his in-service mustard gas exposure.  Review of the record shows that a malignant melanoma of the Veteran's left eye was diagnosed in September 1973 and his left eye was removed later that month.  As noted in the JMR, VA has conceded the Veteran's exposure to mustard gas (a July 2002 rating decision granted service connection for chronic obstructive pulmonary disease as due to mustard gas exposure).  Although ocular melanoma is not presumed service-connected when manifested in mustard gas-exposed veterans, under 38 C.F.R. § 3.316, the Veteran is not precluded from establishing service connection for a disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A February 2012 VA eye conditions examination report includes the opinion that it is less likely than not that the Veteran's malignant melanoma was incurred in or caused by service, to include as due to exposure to mustard gas.  The examiner noted that the Veteran "has evidence that it was"; however, "review of online literature and Duane's Textbook of Ophthalmology did not find ocular melanoma listed as being caused by mustard gas exposure."  [Notably, the Veteran argues that Duane's Textbook of Opthalmology is an outdated resource, noting that "Duane died in 1926" and subsequent revisions "did not know anything about mustard gas at the time of print."  See, e.g., September 2012 VA Form 4138, Statement in Support of Claim, and December 2013 VA Form 9, Appeal to Board of Veterans' Appeals.]  This opinion is inadequate for rating purposes because it does not consider the Veteran's assertion that his left eye melanoma was the result of metastasized skin cancer caused by his in-service mustard gas exposure.  Further, the examiner did not identify and/or discuss the evidence in favor of the Veteran claim; rather, it was merely noted that such evidence existed.  [The Veteran argues that a 1993 N.I.M. (National Institute of Medicine) study supports his claim that "cancer cells traveled by and through the epithelial cells in the eyes and formed a malignant tumor."]  As such, development for a medical advisory opinion in the matter is necessary.

Finally, the JMR notes that records of treatment from Drs. L. Campbell and B. Hagler from 1973 to 1986 are not included in the record and VA must seek to obtain them.  On remand, updated treatment records must be sought and associated with the record, if available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for cancer, including skin cancer, and/or eye complaints and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  After obtaining necessary authorizations, the AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include records of treatment from Drs. L. Campbell and B. Hagler from 1973 to 1986.  

2.  After the development sought above is completed, the AOJ should forward the Veteran's claims file to an appropriate treatment provider for a medical advisory opinion which addresses the question:

Was the Veteran's left eye melanoma at least as likely as not (50 percent or greater probability) caused or aggravated by skin cancer/melanoma caused by in-service mustard gas exposure which metastasized into the left eye?  

The opinion provider is to specifically consider and address (1) the Veteran's theory of entitlement that his left eye melanoma was the result of metastasized skin cancer caused by his in-service mustard gas exposure ("cancer cells traveled by and through the epithelial cells in the eyes"), (2) VA treatment records which note the Veteran's history of skin cancer/melanoma on the back of the head and scalp, (3) the February 2012 VA eye conditions examination report and (4) the 1993 N.I.M. study on the effects of mustard gas exposure as well as the other medical and newspaper articles submitted by the Veteran, as necessary.  

The opinion provider must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the opinion provider determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

